ON MOTION TO REVIEW
PER CURIAM.
Appellants have filed their motion to review an order of the Circuit Court striking certain paragraphs of the appellants’ Directions to the Clerk.
It appears that certain interrogatories and answers thereto, were obtained from the plaintiff and the defendants, which are designated by the appellants in their Directions to the Clerk as paragraphs numbered 4, S, 6 and 7. At the final hearing of the cause, the interrogatories were not tendered nor received in evidence, and therefore are not judicially before the court merely because they were filed. Therefore, the trial court was correct in striking said paragraphs 4, 5, 6 and 7 of said Directions.
As to the eighth paragraph of appellants’ directions to the Clerk, it also appears that the depositions of the appellants were not filed in evidence before the court, but reference to certain portions of the deposition of the appellant, Martha Carol Smith, was made by appellee counsel at the final hearing, particularly as to pages 21 and 22 thereof. The appellee’s counsel read from said deposition, which was quoted in the court reporter’s transcribed notes as being a quotation from said deposition. The trial court, however, in its final decree, apparently treated said deposition or at least pages 21 and 22, as if the same had been introduced in evidence, when he used in subparagraph (7) of his final decree, the following language: “ * * * as she testified at the final hearing and on pages 21-22 of her deposition * * * ” It thus appearing that the trial court was in fact quoting from the deposition of Martha Carol Smith, pages 21-22, we are of the opinion, and so hold that the appellants’ direction to the clerk,
*227as contained in paragraph 8 thereof was erroneously stricken in toto, but that pages 21 and 22 of said deposition should be included by the Clerk of the Circuit Court in making up his record on appeal.
Appellants’ motion is therefore denied in part and granted in part.
Appellants’ motion for extension of time within which to file their brief is hereby granted and the appellants allowed thirty days within which to file their brief.
JOHNSON, C. J., and CARROLL, DONALD IC„ and WIGGINTON, JJ., concur.